           Case 1:15-cv-09507-DCF Document 136 Filed 07/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YUAJIAN LIN, et al.,

                               Plaintiffs,                     15cv09507 (DF)

                       -against-                                MEMORANDUM & ORDER
LA VIE EN SZECHUAN RESTAURANT
CORP., et al.

                               Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In January 2020, this Court conducted a bench trial in the above-captioned wage-and-

hour case, which is before this Court on consent pursuant to 28 U.S.C. § 636(c). Following the

trial, the Court found that plaintiffs Yunjian Lin (“Lin”) and Yu Huang (“Huang”) (collectively,

“Plaintiffs”) were entitled to judgment in their favor under the New York Labor Law (“NYLL”)

against defendants La Vie En Szechuan Restaurant Corp., Savour Sichuan, and Yi Zhang. The

trial, however, did not resolve Plaintiffs’ claims against defendant Zhong Qing Wang (“Wang”),

who had failed to take steps to defend against Plaintiffs’ claims and did not appear at trial.

Currently before the Court is a motion by Plaintiffs requesting that the Court now strike Wang’s

Answer to plaintiff Lin’s original Complaint in this action 1 and render a default judgment against

him. (Dkt. 118.)




       1
          Plaintiff Wang did not file a notice of consent to join this action as an opt-in plaintiff
until after Wang had answered Lin’s Complaint. (See Dkts. 16, 69.)

                                                   1
           Case 1:15-cv-09507-DCF Document 136 Filed 07/20/20 Page 2 of 5




       On March 6, 2020, the Court issued an Order, describing Wang’s continued failures to

participate in this action, 2 directing the Clerk of Clerk to enter a default against him under

Rule 55(a) of the Federal Rules of Civil Procedure, and directing Wang to show cause, by

March 27, 2020, why the Court should not enter a default judgment against him pursuant to

Rule 55(b)(2) on (1) plaintiff Lin’s claims under the NYLL, (2) plaintiff Huang’s claims under

the Fair Labor Standards Act (the “FLSA”), (3) Lin’s claim for prejudgment interest, and

(4) Plaintiffs’ claims for attorneys’ fees and costs related to the prosecution of their claims

against Wang. (See Order To Show Cause, dated Mar. 6, 2020 (“OSC”) (Dkt. 127).) As

directed by the Court, Plaintiffs’ counsel apparently made diligent efforts to serve a copy of the

Order To Show Cause on Wang (see Dkt. 131), but Wang did not timely respond to that Order.

       Despite Wang’s failure to respond, the Court sua sponte extended his time to do so to

April 30, 2020, in light of the COVID-19 outbreak. (See Order, dated Mar. 30, 2020 (Dkt. 132

(noting that the outbreak may have affected Wang’s ability to respond in a timely manner)).) In

accordance with the Court’s direction, Plaintiffs apparently made reasonable efforts to serve

Wang with that Order as well, by mailing a copy to an address for Wang that had been provided

to them by an attorney representing Wang in another matter. (See Dkts. 131, 133.) Wang,

however, has still not responded.

       Under the circumstances, it is hereby ORDERED that:

       1.      Plaintiffs’ motion to strike Wang’s Answer (Dkt. 118) is granted; the Clerk of

Court is directed to note on the Docket of this action that the Answer that was filed at Dkt. 16 on



       2
         Specifically, the Court noted that Wang had never responded to the current operative
pleading in this case (the Second Amended Complaint); he did not, as instructed by the Court,
provide his contact information to the Court after his counsel was granted leave to withdraw;
and, according to Plaintiffs’ counsel, he did not respond to Plaintiffs’ discovery requests.

                                                  2
         Case 1:15-cv-09507-DCF Document 136 Filed 07/20/20 Page 3 of 5




behalf of all Defendants is stricken as to defendant Wang only; and the Court finds that Plaintiffs

are entitled to a default judgment against Wang.

        2.      No later than August 10, 2020, Plaintiffs shall serve on Wang and file with the

Court Proposed Findings of Fact and Conclusions of Law concerning the damages that Plaintiffs

claim are recoverable from Wang upon his default (“Proposed Findings”). Plaintiffs shall

include, with such service, a copy of this Order. Service on Wang shall be made by mail, to the

address identified in Plaintiffs’ March 25, 2020 letter to the Court. (Dkt. 131.)

        3.      Plaintiffs are reminded that the Court has already determined that, as Wang did

not consent to the trial of plaintiff Huang’s NYLL claims, and as those claims were not pleaded

in the Second Amended Complaint, it would be improper to hold Wang liable, upon his default,

on Huang’s NYLL claims. (See Dkt. 127.) Further, the Court notes that Plaintiffs would only be

entitled to recover attorneys’ fees and costs as against Wang with respect to legal services

performed in connection with prosecuting the case against Wang. Plaintiffs’ Proposed Findings

should therefore be tailored accordingly.

        4.      Plaintiffs’ Proposed Findings should specifically tie their proposed damages

figure(s) to the legal claim(s) on which liability has now been established as against Wang (i.e.,

on plaintiff Lin’s NYLL claims, and on plaintiff Huang’s FLSA claims); should demonstrate

how Plaintiffs arrived at the proposed damages figure(s); and should be supported by a sworn

affidavit, or a declaration under penalty of perjury, that attaches as exhibits and contains an

explanation of any documentary evidence that helps establish the proposed damages. The Court

notes that, while it may be appropriate, at this juncture, to cite to the trial transcript or to the

Court’s post-trial findings in support of Plaintiffs’ damages claims, Plaintiffs must still




                                                    3
         Case 1:15-cv-09507-DCF Document 136 Filed 07/20/20 Page 4 of 5




demonstrate, in their Proposed Findings, how any claimed damages are properly attributable to

the conduct of Wang (which was not specifically at issue at trial).

       5.      To the extent that Plaintiffs seeks attorneys’ fees and litigation costs, Plaintiffs’

submissions should identify, in their contemporaneous attorney time records, those portions that

are attributable to the prosecution of the action against Wang (with an explanation as to why they

are so attributable), and should similarly explain which costs that are attributable to the same. As

the Court has already made findings as to Plaintiffs’ counsel’s reasonable billing rates for work

on this action (see Dkt. 134), Plaintiffs’ submissions should incorporate those hourly rates.

       6.      Defendant Wang shall submit a response, if any, to Plaintiffs’ submissions no

later than September 9, 2020.

       7.      IF DEFENDANT WANG FAILS TO RESPOND TO PLAINTIFFS’

SUBMISSIONS BY SEPTEMBER 9, 2020, THEN THIS COURT WILL PROCEED TO ISSUE

A DEFAULT JUDGMENT IN AN AMOUNT DETERMINED BASED ON PLAINTIFFS’

WRITTEN SUBMISSION ALONE. FURTHER, THIS COURT WILL NOT HOLD A

HEARING ON DAMAGES, UNLESS DEFENDANT WANG REQUESTS A HEARING, IN

WRITING, BY SEPTEMBER 9, 2020. See Action S.A. v. Marc Rich & Co., 951 F.2d 504, 508

(2d Cir. 1991) (Fed. R. Civ. P. 55(b)(2) “allows but does not require . . . a hearing”); Fustok v.

ContiCommodity Servs. Inc., 873 F.2d 38, 40 (2d Cir. 1989) (“[I]t [is] not necessary for the

District Court to hold a hearing, as long as it ensured that there was a basis for the damages

specified in a default judgment.”).




                                                  4
         Case 1:15-cv-09507-DCF Document 136 Filed 07/20/20 Page 5 of 5




       8.      In light of the rulings herein (see ¶ 1, above), the Clerk of Court is directed to

close the motion filed at Dkt. 118.

Dated: New York, New York
       July 20, 2020

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States District Judge

Copies to:

Plaintiffs’ counsel (via ECF)




                                                  5
